[Cite as Godwin v. Facebook, Inc., 2020-Ohio-4834.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

DEBBIE GODWIN,                                        :

                Plaintiff-Appellant,                  :
                                                             No. 109203
                v.                                    :

FACEBOOK, INC., ET AL.,

                Defendants-Appellees.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 8, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-18-891841


                                           Appearances:

                Polk Kabat, L.L.P., Andrew A. Kabat, Shannon J. Polk,
                Mark F. Humenik, and Daniel M. Connell; Weisman,
                Kennedy & Berris Co., L.P.A., R. Eric Kennedy, and
                Daniel P. Goetz, for appellant.

                Thompson Hine, L.L.P., and Kip T. Bollin; Kirkland &
                Ellis, L.L.P., Craig S. Primis, and K. Winn Allen, pro hac
                vice, for appellees.


SEAN C. GALLAGHER, J.:

                  Debbie Godwin, as the executor of the estate of Robert Godwin, Sr.,

appeals the trial court’s judgment in which all claims against Facebook, Inc.,
Facebook Payments, Inc., Facebook Services, Inc., Atlas Solutions, L.L.C., and

CrowdTangle, Inc., were dismissed with prejudice. For the sake of clarity and

expediency, the appellees will be referred to collectively as Facebook unless

otherwise noted.

               This case arises from disturbing facts as presented through a

sympathetic lens. The events underlying the current claims stem from the senseless

murder of Robert Godwin, Sr., on Easter weekend in 2017. By all accounts, Robert

Godwin was a good man devoted to his family and friends. On that fateful day,

Robert Godwin was simply enjoying a moment in a local park when accosted by a

complete stranger determined to murder anyone in a horrifyingly public manner.

Nevertheless, the claims before this court are not those leveled against the

perpetrator of the crime. Instead, the primary focus of this appeal is the purely legal

implications of the relationship between a social media conglomerate and its

customers, and whether the corporation can be liable for failing to intervene in one

of its customer’s criminal acts.

               Robert Godwin, Sr., Godwin’s father, was murdered by Steve

Stephens — a video of the murder was briefly posted to Stephens’s social media

account, part of the social media network that is owned and managed by Facebook,

Inc. Stephens committed suicide two days later. Godwin filed a wrongful death

action against Stephens’s estate, all the while maintaining that the estate is merely a
“nominal defendant” in the action.1 In addition, Godwin included allegations

against Facebook for its alleged failure to warn Robert Godwin of Stephens’s

intention, of which Facebook should have been aware based on a statement

Stephens posted before the attack and based on Facebook’s in depth and financially

motivated use of its users’ information. On the day of the tragic events, Stephens

posted an ominous, but relatively ambiguous, statement on his social media

account. In that message, Stephens stated:

       FB my life for the pass year has really been fuck up!!! lost everything
       ever had due to gambling at the Cleveland Jack casino and Erie
       casino...I not going to go into details but I’m at my breaking point I’m
       really on some murder shit…FB you have 4 minutes to tell me why I
       shouldn’t be on deathrow!!!! dead serious #teamdeathrow.2

“Minutes” later, Stephens randomly approached Robert Godwin, who was sitting in

a local park. Stephens pulled out a handgun and shot him after a brief dialogue.

                 Godwin asserted five causes of action against Facebook: (1) common

law negligence for failing to warn the police of Stephens’s threat; (2) civil recovery

for a criminal act in failing to report a terrorist threat made by Stephens; (3)

statutory negligence for failing to warn in violation of R.C. 2921.22; (4) wrongful

death; and (5) survivorship. There are two discrete veins of liability underlying




       1Brief of Appellant, page 3. “‘[I]t may be said that a “nominal party” is one whose
presence in the action is either: (1) merely formal; or, (2) unnecessary for a just and proper
resolution of the claim(s) presented.’” State ex rel. Yeaples v. Gall, 141 Ohio St.3d 234,
2014-Ohio-4724, 23 N.E.3d 1077, ¶ 22, quoting Smith v. Inland Paperboard &
Packaging, Inc., 11th Dist. Portage No. 2007-P-0088, 2008-Ohio-6984, ¶ 41.

       2   The passage is reproduced as it was presented in Godwin’s complaint.
Godwin’s claims — one relating to Stephens’s message published before the murder

and another relating to Facebook’s use of its users’ information.

               In the complaint, Godwin alleged that her negligence claims “focuses

on Facebook’s own conduct in operating a separate and distinct business — a

business that focuses on the collection, analysis, use, exploitation and/or sale of

[users’] information” (hereinafter “data-mining practices”). (Emphasis added.)

Complaint at ¶ 2. According to Godwin, a duty was owed because of “[t]he Facebook

Defendants’ special business relationship with [their] users and the acquisition of

intimate knowledge/information relating to their activities, intentions, wishes,

desires and even their specific location.” (Emphasis added.) Id. at ¶ 7. However,

Godwin’s claims “do not require the Facebook Defendants to monitor, edit,

withdraw or block any content supplied by [their] users.” Id. at ¶ 8. Throughout the

complaint, it is alleged that Facebook utilizes its data-mining practices for financial

gain, and from those general allegations, Godwin concludes that Facebook owes a

duty to control its users’ conduct outside of their business-consumer relationship.

There are no factual allegations identifying anything specifically discovered as a

result of Facebook’s data-mining practices, except for the fact that Stephens owned

and used firearms — although there are no allegations that Stephens’s possession or

use of those firearms was illegal or otherwise unsafe. Godwin nevertheless opines

that Stephens’s ownership and use of firearms was “suggestive of his violent

tendencies.”
                In the third count of the complaint, Godwin alleges that Facebook

“failed to take any steps to warn or protect those threatened by Mr. Stephens’ stated

intention to do some ‘murder shit’ by alerting law enforcement authorities” and such

an act was in contravention of the duty established in R.C. 2921.22 “to warn the

general public about Mr. Stephens’ commission of a felony.” Id. at ¶ 102-103. R.C.

2307.60 creates a statutory cause of action for those injured by criminal acts in Ohio

to seek compensation for damages from the perpetrator of the criminal act. Godwin

alleges that Facebook’s failure to report the “making terroristic threat” crime,

committed by Stephens through the posting of the statement, was in violation of

R.C. 2921.22, and therefore, Facebook could be held liable for their inaction under

R.C. 2307.60. Although Godwin framed the claim as two separate negligence and

statutory claims, the negligence claim advanced in count three is merely duplicative

of the civil-recovery statutory claim advanced in count two and shall be treated as a

single claim.

                Accordingly, there are two claims or theories of liability advanced in

the complaint against Facebook: (1) the common law negligence claim, based on the

failure to warn Robert Godwin of Stephens’s dangerous propensity of which

Facebook was aware through its data-mining practices, which is the underlying

negligence theory upon which the wrongful death and survivorship claims arise and

(2) the civil-right-of-recovery claim based on R.C. 2921.22 and 2307.60 stemming

from Stephens’s message posted to his social network page “minutes” before Robert

Godwin’s tragic and senseless murder.
              The trial court concluded that Godwin failed to state any claim upon

which relief could be granted under Civ.R. 12(B)(6). After dismissing the allegations

against Facebook, the trial court quashed a subpoena Godwin issued to Facebook

seeking the contents of Stephens’s social-media account; the subpoena was issued

after Facebook had been dismissed from the case and was no longer a party to the

action as contemplated under Civ.R. 45. That subpoena was in furtherance of the

pending claims against Stephens’s estate. In this appeal, Godwin also challenges the

trial court’s interlocutory decision to quash the subpoena.

              We sua sponte ordered the parties to brief the following issues:

      whether this court has jurisdiction to review: (1) The order granting the
      motion to quash filed by the appellees (see In re Grand Jury
      Proceeding of Doe, 150 Ohio St.3d 398, 2016-Ohio-8001, 82 N.E.3d
      1115; Hanick v. Ferrara, 7th Dist. Mahoning No. 18 MA 0073, 2019-
      Ohio-880, ¶ 25; In re Estate of Adkins, 4th Dist. Lawrence No. 16CA22,
      2016-Ohio-5602; In re Tracy M., 6th Dist. Huron No. H-04-028,
      2004-Ohio-5756); and (2) the order granting the appellees’ motion to
      dismiss (see Rae-Ann Suburban, Inc. v. Wolfe, 8th Dist. Cuyahoga No.
      107536, 2019-Ohio-1451).

Generally speaking, the granting of a motion to quash a subpoena is not considered

a final appealable order. See, e.g., Ferrara. In addition, in Wolfe, the panel

concluded that a “partial final order is not appealable pursuant to Civ.R. 54(B) if

pending unresolved claims ‘touch upon the very same facts, legal issues and

circumstances’ as the resolved claims.      Wolfe at ¶ 16, quoting Altenheim v.

Januszewski, 8th Dist. Cuyahoga No. 105860, 2018-Ohio-1395, ¶ 3-7, 10-13.

              Facebook and Godwin agreed that Wolfe was distinguishable, based

on the fact that Facebook’s alleged nonfeasance was independent of and unrelated
to the underlying action against Stephens who committed the murder, and

therefore, the order granting the motion to dismiss was final and appealable under

R.C. 2505.02 and Civ.R. 54(B). We agree with the parties’ assessment. Alexander

v. Buckeye Pipe Line Co., 49 Ohio St.2d 158, 160, 359 N.E.2d 702 (1977); Noble v.

Colwell, 44 Ohio St.3d 92, 540 N.E.2d 1381 (1989), syllabus; see generally Doolin

v. Old River Yacht Club L.P., 8th Dist. Cuyahoga No. 87653, 2006-Ohio-5922.

Godwin’s allegations against Facebook are wholly independent of her claims against

the nominal defendant who is alleged to have committed murder. Wolfe is not

applicable, and neither party otherwise challenges our jurisdiction to review the

judgment of dismissal. App.R. 16(A)(7).

              With respect to the motion to quash, however, the parties disagree. A

motion to quash a discovery subpoena is generally considered “a proceeding

ancillary to an action” and therefore a provisional remedy pursuant to R.C.

2505.02(A)(3). In re Grand Jury Proceeding of Doe, at ¶ 19. Thus, in order to

determine whether such a provisional remedy qualifies as a final order pursuant to

R.C. 2505.02(B)(4), the party appealing must demonstrate both that

      (a) The order in effect determines the action with respect to the
      provisional remedy and prevents a judgment in the action in favor of
      the appealing party with respect to the provisional remedy.

      (b) The appealing party would not be afforded a meaningful or
      effective remedy by an appeal following final judgment as to all
      proceedings, issues, claims, and parties in the action.

In support of our jurisdiction over the discovery dispute, Godwin claims the

granting of a motion to quash is final under R.C. 2505.02 based on Future
Communications, Inc. v. Hightower, 10th Dist. Franklin No. 01AP-1175, 2002-

Ohio-2245, in which it was concluded that the denial of a motion to quash a

discovery subpoena could be considered final and appealable. The denial of a

motion to quash requires a nonparty to produce documents, an act that cannot be

remedied at the conclusion of the case after the documents have been produced. Id.

For this reason, the denial of a motion to quash is generally considered a final

appealable order because the appealing party lacks any meaningful remedy

following the final judgment as contemplated under R.C. 2505.02(B)(4). Id. The

granting of a motion to quash does not implicate the same concerns. Ferrara at

¶ 25; McCarthy v. Anderson, 5th Dist. Licking No. 17 CA 36, 2018-Ohio-1993, ¶ 19;

In re Estate of Adkins at ¶ 9; In re Tracy M. at ¶ 29.

               In light of the fact that the motion to quash was granted, the

interlocutory order does not determine the action and prevent a judgment in the

action in favor of Godwin with respect to the discovery issue — any discovery-related

issues with respect to Godwin’s claims against Stephens’s estate, such as those

presented by the discovery subpoena issued to Facebook as a nonparty, can be

resolved in a direct appeal following the conclusion of the case. As a result, we lack

jurisdiction to consider the trial court’s interlocutory order granting Facebook’s

motion to quash a subpoena. The only issue ripe for our review is whether the trial

court erred in dismissing the cause against Facebook under Civ.R. 12(B)(6).

               “‘A motion to dismiss for failure to state a claim upon which relief can

be granted is procedural and tests the sufficiency of the complaint.’” State ex rel.
Belle Tire Distribs. v. Indus. Comm. of Ohio, 2018-Ohio-2122, 154 Ohio St.3d 488,

116 N.E.3d 102, ¶ 17, quoting State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs.,

65 Ohio St.3d 545, 548, 1992-Ohio-73, 605 N.E.2d 378. A court may grant a Civ.R.

12(B)(6) motion to dismiss “only when the complaint, when construed in the light

most favorable to the plaintiff and presuming all the factual allegations in the

complaint are true, demonstrates that the plaintiff can prove no set of facts entitling

him to relief.” Id., citing Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192, 532

N.E.2d 753 (1988). A trial court’s decision to grant a Civ.R. 12(B)(6) motion to

dismiss is reviewed de novo. LGR Realty, Inc. v. Frank & London Ins. Agency, 152

Ohio St.3d 517, 2018-Ohio-334, 98 N.E.3d 241, ¶ 10. In a de novo review, we must

independently review the record and afford no deference to the trial court’s decision.

Moncrief v. Bohn, 2014-Ohio-837, 9 N.E.3d 508, ¶ 4 (8th Dist.).

               “Under Ohio’s liberal pleading rules, all that is required of a plaintiff

bringing suit is ‘(1) a short and plain statement of the claim showing that the party

is entitled to relief, and (2) a demand for judgment for the relief to which the party

claims to be entitled.’” Hammon v. Huntington Natl. Bank, 2018-Ohio-87, 102

N.E.3d 1248, ¶ 59 (8th Dist.), quoting York v. Ohio State Highway Patrol, 60 Ohio

St.3d 143, 144-145, 573 N.E.2d 1063 (1991). “However, even under Ohio’s notice-

pleading standard, a cause of action must be factually supported and courts need

not accept bare assertions of legal conclusions.” Enduring Wellness, L.L.C. v.

Roizen, 8th Dist. Cuyahoga No. 108681, 2020-Ohio-3180, ¶ 24, citing Tuleta v. Med.

Mut. of Ohio, 2014-Ohio-396, 6 N.E.3d 106, ¶ 28 (8th Dist.), and Harper v.
Weltman, Weinberg & Reis Co., L.P.A., 8th Dist. Cuyahoga No. 107439, 2019-Ohio-

3093, ¶ 33. To the contrary, unsupported legal conclusions are not accepted as true

for purposes of a motion to dismiss. Mitchell, citing Schulman v. Cleveland, 30 Ohio

St.2d 196, 198, 283 N.E. 2d 175 (1972).

              As briefly discussed, Godwin asserted five causes of action against

Facebook: (1) common law negligence for failing to warn of Stephens’s propensity

for violence of which Facebook was aware based on its data-mining practices; (2)

civil recovery for a criminal act in failing to report a terrorist threat made by

Stephens; (3) statutory negligence for failing to warn the public of Stephens’s

published threat in violation of R.C. 2921.22; (4) wrongful death; and (5)

survivorship. As stated, those five claims can be separated into two discrete veins of

liability that will be separately addressed: the negligence claims and the statutory

right-to-recovery claims.

              In order to “‘maintain a wrongful death action on a theory of

negligence, a plaintiff must show (1) the existence of a duty owing to plaintiff's

decedent, (2) a breach of that duty, and (3) proximate causation between the breach

of duty and the death.’” Estate of Ridley v. Hamilton Cty. Bd. of Mental Retardation

& Dev. Disabilities, 102 Ohio St.3d 230, 2004-Ohio-2629, 809 N.E.2d 2, ¶ 14,

quoting Littleton v. Good Samaritan Hosp. & Health Ctr., 39 Ohio St.3d 86, 92, 529

N.E.2d 449 (1988). Thus, Godwin’s negligence claims all fall under the same

umbrella — each of the alleged tort claims require Godwin to demonstrate that a
duty was owed to prevent Stephens from causing injury to another person under

Ohio law.

              It is well settled that there is no duty to control the conduct of a third

person to prevent the commission of physical harm to another person “unless (a) a

special relation exists between the actor and the third person which imposes a duty

upon the actor to control the third person’s conduct, or (b) a special relationship

exists between the actor and the other which gives to the other the right to

protection.” Hite v. Brown, 100 Ohio App.3d 606, 613, 654 N.E.2d 452 (8th

Dist.1995), citing Gelbman v. Second Natl. Bank of Warren, 9 Ohio St.3d 77, 79,

458 N.E.2d 1262, 1263 (1984) (Gelbman adopted the Restatement of the Law 2d,

Torts, 122, Section 315 (1965)), and Fed. Steel & Wire Corp. v. Ruhlin Constr. Co.,

45 Ohio St.3d 171, 173, 543 N.E.2d 769, 772 (1989), fn. 1.

              Before discussing the legal framework under which Godwin’s claims

must be analyzed, it is important to note that the authority upon which Godwin

relies is largely inapplicable. There appears to be some confusion as to the nature of

the “special relations” Godwin claims to exist for the purposes of stating a claim for

relief against Facebook.

              According to Godwin, the complaint is well pleaded because Ohio law

recognizes a special relationship as between a business owner and invitee (Simpson

v. Big Bear Stores Co., 73 Ohio St.3d 130, 135, 652 N.E.2d 702 (1995)), a common

carrier and its passengers, an innkeeper and its guests, a possessor of land and an

invitee, a custodian and individual taken into her custody, and an employer and her
employee (Jackson v. Forest City Ents., Inc., 111 Ohio App.3d 283, 285, 675 N.E.2d

1356 (8th Dist.1996), citing Restatement of the Law 2d, Torts 122, Section 314A.)

Godwin seeks to extend those relationships to a social media company and its users.

The unifying theme from those theories of liability, however, is that a duty to protect

exists as between the tortfeasor and the injured party. Restatement of the Law 2d,

Torts 122, Section 314A, Section 315(b). That line of reasoning is not implicated by

Godwin’s allegations, in which it is claimed that Facebook is alleged to have a special

relationship with Stephens that imposes a duty upon Facebook to control Stephens’s

conduct to prevent harm to another (in this case Robert Godwin). There are no

allegations in the complaint that Facebook shared a special relation with Robert

Godwin for the purpose of establishing a duty of protection that would implicate the

second exception as set forth in the Restatements Section 315 — the duty to protect

the injured person. See, e.g., Simpson (although a business owner owes a duty to

protect business invitees from criminal acts it knows or should have known of the

substantial risk presented under Restatement of the Law 2d, Torts 122, Section 315,

that duty does not extend off the business owner’s premises); accord Fletcher v.

Maryland Transit Administration, 741 Fed.Appx. 146, 151 (4th Cir.2018) (school

system is not “in charge” of its students after hours and off the school grounds for

the purposes of nonfeasance liability).

               In addition, Godwin’s theory primarily relies on the presumption that

a duty should be imposed because Facebook possessed the ability to control

Stephens’s conduct through its expansive insight into users’ thought processes
gained through Facebook’s data-mining practices. According to the drafters of the

Restatement of the Law 2d, Torts 122, Section 315 (1965), as adopted in Gelbman, 9

Ohio St.3d 77, 79, 458 N.E.2d 1262 (1984), however, there is generally no duty to

control the conduct of a third person to prevent harm to another even though “the

actor realizes that he has the ability to control the conduct of a third person, and

could do so with only the most trivial of efforts and without any inconvenience to

himself.” Restatement of the Law 2d, Torts 122, Section 315, Comment b; Estates of

Morgan v. Fairfield Family Counseling Ctr., 77 Ohio St.3d 284, 300, 1997-Ohio-

194, 673 N.E.2d 1311, fn. 5. Godwin’s reliance on Facebook’s ability to control its

users’ conduct does not give rise to a duty to control them as contemplated under

Ohio law.

               With the limitations on Godwin’s arguments in mind, the threshold

issue — in cases seeking to impose liability for an actor’s failure to prevent harm to

another that is caused by a third person — is, whether the actor has a special

relationship with the third party that gives rise to a duty to control that third person’s

conduct. There are few recognized instances in which an actor has the requisite

relationship with a third person as to give rise to a duty to control that person’s

conduct. “Sections 316 to 319 [of Restatement of the Law 2d, Torts 122] set forth

the [special] relations between the actor (the alleged tortfeasor) and the third person

which require the actor to control the third person’s conduct” for the purpose of

preventing harm to another. Estates of Morgan at 294. The threshold inquiry is

whether the complaint alleges sufficient operative facts to establish the existence of
the “special relations” as defined in the Restatement of Torts. The traditional

Restatement analysis is the tort-law road map in Ohio.

              In Estates of Morgan, for example, the Ohio Supreme Court faced the

question of expanding the exception to the “no duty to act” rule to a psychiatrist-

outpatient relationship. Id. Before that case arose, it had been concluded that the

psychiatrist-patient relationship is a “special relation” based on the psychiatrist

taking “charge” of the patient in the hospital setting. Littleton v. Good Samaritan

Hosp. & Health Ctr., 39 Ohio St.3d 86, 92, 529 N.E.2d 449 (1988) (“Even though

Theresa was a voluntary patient, we find that Dr. Murray had sufficient charge of

Theresa in the hospital setting such that a special relation was established.”).

Littleton relied on the traditional Restatement analysis to arrive at its conclusion.

Under Section 319 of the Restatement of Torts, a “special relation” exists “when one

takes charge of a person whom he knows or should know is likely to cause bodily

harm to others if not controlled.” Id. Estates of Morgan expanded that precedent

to include a psychiatrist-outpatient relationship along with the traditional hospital

setting, presuming the psychiatrist had “taken charge” of her patient in the

outpatient setting. Id.

              Importantly, however, although given the opportunity to expand

Ohio tort law to include its own common law test to determining whether the

requisite “special relation” exists, the Ohio Supreme Court instead adhered to the

analysis set forth in the Restatement of Torts. Id. As the Ohio Supreme Court

recognized, courts need not avoid the “traditional Restatement analysis” when
expanding the scope of the exceptions to the no-duty-to-act rule. Id. at 294. “Most

courts” actually engage in the traditional Restatement analysis to reach those ends,

but through an expansive reading of the applicable provision. Id. at 296. Ohio

continues to follow that the trend. See also Carter v. Reese, 148 Ohio St.3d 226,

2016-Ohio-5569, 70 N.E.3d 478, ¶ 18.

               Under the traditional Restatement analysis, there are five recognized

“special relations” that justify imposition of liability for nonfeasance. A parent owes

a duty to control the conduct of his or her child (Section 316); a master owes a duty

to control the conduct of his or her servant (Section 317); the possessor of land or

chattels owes a duty to control the conduct of a licensee (Section 318); an actor in

charge of a person with dangerous propensities owes a duty to control such a person

(Section 319); and an actor having legal custody of another owes a duty to control

the other’s conduct (Section 320). Restatement of the Law 2d, Torts 122, Sections

316-320. “In the absence of a special relationship sufficient to trigger one of these

exceptions, a private party is not liable for failing, either intentionally or

inadvertently, to exercise control over the actions of a third party so as to protect

others from harm.” McCloskey v. Mueller, 446 F.3d 262, 268 (1st Cir.2006).

               In this appeal, Godwin claims that Facebook has taken charge of a

person who it knew or should have known was likely to harm to others if not

controlled. The primary focus of the complaint, however, is setting forth allegations

that Facebook maintains the ability to control Stephens and possessed knowledge of

Stephens’s propensity for violence gained through its data-mining practices — both
of which we accept as true for the purposes of the Civ.R. 12(B)(6) review standard.

To this end, Godwin has alleged that Facebook’s data-mining practices should have

revealed Stephens’s propensity to commit murder and that Facebook had the

capabilities to exert control over Stephens outside the social-media network by

calling authorities. Godwin, however, has not alleged operative facts that could

establish Facebook to have been “in charge” of Stephens as contemplated under the

Restatement of the Law 2d, Torts 122 Section 319.          See id. at Section 319,

illustrations 1-2. Control is not the defining characteristic. Restatement of the Law

2d, Torts 122, Section 315, Comment b.

              In this case, there are no allegations supporting a theory that

Facebook voluntarily or involuntarily took charge of Stephens such that the duty to

wield its control over Stephens arose. This type of taking-charge relationship is

exemplified by the physician-patient or psychiatrist-patient relationship, which

“arises from an express or implied contract between the physician and patient and

imposes on the physician a fiduciary duty to exercise good faith” in treating the

patient. Cromer v. Children’s Hosp. Med. Ctr. of Akron, 142 Ohio St.3d 257, 2015-

Ohio-229, 29 N.E.3d 921, ¶ 25, citing Lownsbury v. VanBuren, 94 Ohio St.3d 231,

235, 2002-Ohio-646, 762 N.E.2d 354. Similarly, other states have relied on Section

319 in imposing liability for the nonfeasance of a parole or probation officer who

took charge of a released offender. Saint-Guillen v. United States, 657 F.Supp.2d

376, 384 (E.D.N.Y.2009) (string citing state supreme court decisions). In reviewing

whether one “takes charge” of another, courts typically review the degree of
oversight between the actor and the third person.           For example, in Small v.

McKennan Hosp., 403 N.W.2d 410, 414 (S.D.1987), it was concluded that a

probation officer had not “taken charge” of the probationer for the purpose of

imposing liability for nonfeasance because the probationer was “allowed to live” on

his own and was independently employed — demonstrating the probationer’s

independence from the probation officer. Id.; see also K.R. v. Visionquest Natl.,

Ltd., E.D.Pa. No. 17-4689, 2018 U.S. Dist. LEXIS 73846, at 6 (Apr. 25, 2018)

(juvenile detention facility housing residents with history of sexual victimization was

sufficiently “in charge” of the third party for the purpose of demonstrating the

existence of a “special relation” and imposing liability for nonfeasance).

               At the minimum the duty to act in this case requires an existing

relationship between the defendant and the third person over whom “charge” is

asserted. Godwin has not cited any authority for the proposition that a social media

company “takes charge” of its users to the same extent that a medical or mental

health professional takes charge of her patient or a parole or probation officer takes

charge of her probationer for the purposes of expanding the theory of liability.

Although the line between a contractual, business-consumer relationship and a

physician-patient relationship may at one point overlap, this case does not present

such a question. The complaint is devoid of any allegations of fact that, if proven,

would establish the requisite element of Facebook taking “charge” of its users. See,

e.g., Dyroff v. Ultimate Software Group, Inc., 934 F.3d 1093, 1101 (9th Cir.2019)

(failure to warn claim correctly dismissed in light of the lack of a special relationship
between the social media site and the user); Klayman v. Zuckerberg, 753 F.3d 1354

(D.C. Cir.2014) (“simply invoking the label ‘special relationship’” does not transform

an action into a tort action.); see also Assur. Co. of Am. v. York Internatl., Inc., 305

Fed.Appx. 916, 926 (4th Cir.2009) (a contractual agreement as between two parties

is not an identified “special relation” for the purposes of imposing liability upon

nonfeasance).

                In the alternative, Godwin asks this court to declare that a social

media business shares a special relationship with its customers because the “no duty

to act” rule is “revolting to any moral sense” and is “inherently unfair.” In this

respect, Godwin maintains that common law foreseeability analysis would result in

the imposition of a duty upon which Facebook could be deemed liable. This line of

argument is without merit. “Foreseeability alone does not create a duty; instead, it

is one of a number of factors that must be considered.” Estates of Morgan, 77 Ohio

St.3d at 293, 1997-Ohio-194, 673 N.E.2d 1311; Santana v. Rainbow Cleaners, Inc.,

969 A.2d 653, 666 (R.I.2009), citing Ferreira v. Strack, 636 A.2d 682, 688 n. 4

(R.I.1994). If one has no duty to act based on the absence of a special relation with

the third person, the foreseeability of the resulting harm is irrelevant — there is no

duty to act as a matter of law. See, e.g., Armstrong v. Best Buy Co., Inc., 99 Ohio

St.3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, ¶ 5 (the open-and-obvious doctrine

obviates the duty to act despite the foreseeability of the harm); Simpson, 73 Ohio

St.3d at 134, 1995-Ohio-203, 652 N.E.2d 702.
               Pursuant to Civ.R. 12(B)(6), Godwin has not stated a negligence claim

upon which relief could be granted in order to impose liability for Facebook’s alleged

nonfeasance. None of Godwin’s allegations demonstrate the possibility of proving

the existence of a special relationship, as contemplated under Ohio tort law and as

required to establish the existence of a duty.3 Further, Godwin’s request to seek

discovery to prove the existence of the special relation is to no avail. Discovery

cannot be used to prove that which has not been alleged in the complaint. The trial

court did not err in dismissing the negligence claims.

               And finally, the trial court did not err in dismissing the statutory claim

for damages stemming from a criminal act. Under R.C. 2307.60(A), “[a]nyone

injured in person or property by a criminal act has, and may recover full damages

in, a civil action unless specifically excepted by law * * *.”4 Godwin claims that

Facebook committed the misdemeanor crime, under R.C. 2921.22, of failing to

report another’s commission of a felony, and is therefore liable for the damages

caused to Robert Godwin under R.C. 2307.60 because it is alleged that immediately

reporting the crime would have allowed authorities to prevent the murder.

According to Godwin, Stephens’s posted content on the day of the murder,


      3   Facebook also asserted immunity as a defense under the Communications
Decency Act of 1996, 47 U.S.C. 230. In light of our conclusion that Godwin has failed to
state a claim for relief under Ohio law, we need not resolve the federal question.

      4   The “unless specifically excepted by law” arguably implicates the statutory
immunity conferred through the Communications Decency Act, 47 U.S.C. 230(c) in light
of Godwin’s reliance on the user-generated content to substantiate her claim. Once again,
we need not consider the immunity argument in light of the outcome under state law
analysis.
      FB my life for the pass year has really been fuck up!!! lost everything
      ever had due to gambling at the Cleveland Jack casino and Erie
      casino...I not going to go into details but I’m at my breaking point I’m
      really on some murder shit…FB you have 4 minutes to tell me why I
      shouldn’t be on deathrow!!!! dead serious #teamdeathrow

constituted a per se “terroristic threat” under Ohio law.

               In order for Godwin to have stated a claim based on R.C. 2307.60

against Facebook, there must be allegations that Stephens’s post violated the

“making terroristic threat” statute — without allegations in support of the existence

of a crime, there was nothing for Facebook to report. R.C. 2909.23, entitled “making

terroristic threat” provides that “[n]o person shall threaten to commit or threaten to

cause to be committed a specified offense when * * * [t]he person makes the threat

with purpose to * * * [i]ntimidate or coerce a civilian population” and “as a result of

the threat, the person causes a reasonable expectation or fear of the imminent

commission of the specified offense.” “Specified offense” is defined, in pertinent

part, as a felony offense of violence, such as murder, or a violation of R.C. 2909.23

(“making terroristic threat”). R.C. 2909.21(M).

               Godwin’s allegations with respect to the statutory claim are limited to

the conclusions that (1) the “Facebook Defendants were aware of statements made

by Mr. Stephens which constituted threats that were made with the intent to

intimidate or coerce a civilian population”; (2) “Mr. Stephens’ threats caused a

reasonable expectation of the imminent commission of making terroristic threats”;

and (3) the “Facebook Defendants were aware that Mr. Stephens was engaged in the

commission of a felony.”      The single factual allegation related to Stephens’s
statement was that “Steve Stephens, had engaged in criminal conduct by making

intimidating and coercive threats of violence.”

              Those allegations are insufficient to state a prima facie claim upon

which relief can be granted. “Under Ohio’s notice-pleading standard, a cause of

action must be factually supported and courts need not accept bare assertions of

legal conclusions.” Roizen, 8th Dist. Cuyahoga No. 108681, 2020-Ohio-3180, at

¶ 23-24, citing Tuleta, 2014-Ohio-396, 6 N.E.3d 106, at ¶ 28 (8th Dist.), and Harper,

8th Dist. Cuyahoga No. 107439, 2019-Ohio-3093, at ¶ 33. Unsupported legal

conclusions are not accepted as true for purposes of a motion to dismiss. Mitchell,

40 Ohio St.3d at 193, 532 N.E.2d 753, citing Schulman, 30 Ohio St.2d at 198, 283

N.E.2d 175.

              Godwin is solely relying on Stephens’s statement to demonstrate that

a “making terroristic threat” crime was committed against the civilian population,

but there are no factual allegations demonstrating that Stephens intended to

intimidate the civilian population and as a result of that attempt to intimidate, the

civilian population had a reasonable expectation of fear that Stephens would commit

a “specified offense.” The sole allegation in the complaint related to the “reasonable

expectation” element of the “making terroristic threat” crime is that “Mr. Stephens’

threats caused a reasonable expectation of the imminent commission of making

terroristic threats.” (Emphasis added.)      As circular as it sounds, under R.C.

2909.21(M), “making terroristic threats” under R.C. 2909.23 is considered a

“specified offense” under amendments to the statute that became effective April 13,
2006 — a legal impossibility since the “making terroristic threat” crime cannot be

proven without the commission of the specified offense, which can never occur if the

crime itself is the predicate offense.

               Nevertheless, Godwin continually alludes to the fact that the basis of

the “making terroristic threat” crime is Stephens’s intent “to do some murder shit”

— a proposition that is not at all self-evident from the actual phrasing of Stephens’s

statement, but when considered in the context of Godwin’s allegations, the threat to

commit murder, at a minimum, constitutes a “specified offense.” However, there

are no factual allegations, or even legal conclusions for that matter, that the civilian

population had a reasonable expectation that Stephens intended to commit murder

before Stephens committed the heinous act. In this appeal, Godwin asks for that to

be assumed because “certainly, someone intending to do some random ‘murder shit’

is likely to cause fear in a reasonable person’s mind.” Supposition as to what could

occur is not sufficient. In general, the reasonableness of fear stemming from a threat

of violence is a fact-intensive inquiry. J.D. v. G.D., 9th Dist. Medina No. 18CA0050-

M, 2019-Ohio-4391, ¶ 14, quoting J.K. v. M.K., 9th Dist. Medina No. 13CA0085-M,

2015-Ohio-434, ¶ 11. In light of this, there must be allegations of operative fact that

the person making a threat upon a civilian population caused “a reasonable

expectation or fear of the imminent commission of the specified offense.” An

isolated comment “to do some murder shit,” without context, is insufficient to satisfy

the well-pleaded complaint rule.
              There are no allegations that Stephens had a criminal history known

to the public, that he was a known terrorist who committed terrorist acts in the past,

that any particular civilian in the Cleveland area even saw the post before the murder

occurred, or that any person reasonably believed Stephens would imminently

commit murder, nor is there any other factual allegation upon which it could be

concluded that the message could reasonably cause the public to fear the imminent

commission of a “specified offense.” Further, any allegations of Stephens’s conduct

after the murder, which understandably would have given the public cause to

reasonably fear Stephens’s threats, are irrelevant to the claim that Facebook violated

an obligation to report the terroristic threats to prevent the murder of Robert

Godwin. If the “making terroristic threat” crime did not arise until after the murder,

in other words, the public feared future random murders would occur after the

commission of the first one, then Facebook’s failure to report that crime could not,

as a matter of law, be the cause of injury to Godwin — reporting the after-the-fact

crime would not have prevented the injury to Godwin.

              In order to satisfy the well-pleaded complaint rule, the plaintiff must

include allegations of operative facts that satisfy the elements of each claim. Bare

assertions of legal conclusions are insufficient to withstand a motion to dismiss

under Civ.R. 12(B)(6). In the absence of any allegations that Stephens’s threat (even

if one considers his mentioning of “being on some murder shit” as a threat to commit

murder) caused a reasonable fear of the imminent commission of murder, Godwin

has failed to state a claim upon which relief can be granted. Taking every allegation
in the complaint as true, Godwin has not presented a well-pleaded complaint upon

which it could be concluded that Stephens’s post constituted a “making terroristic

threat” crime, as defined by Ohio law, prior to the murder. Gibbs v. Burley, 10th

Dist. Franklin No. 19AP-141, 2020-Ohio-38, ¶ 16, quoting Mitchell, 40 Ohio St.3d at

193, 532 N.E.2d 753 (a well-pleaded complaint “must include factual allegations

going to each element of the claim, and conclusory statements without any factual

allegations in support are insufficient). Accordingly, there is no set of facts upon

which it could be concluded that Facebook did not fail to report the commission of

a felony offense, in order to prevent the crime from occurring, for which civil liability

could be imposed under R.C. 2307.60 for the injuries caused to Robert Godwin. The

trial court’s decision to dismiss the statutory claims was not in error.

               We affirm.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, P.J. CONCURS;
PATRICIA ANN BLACKMON, J., CONCURS WITH SEPARATE OPINION
PATRICIA ANN BLACKMON, J., CONCURRING WITH SEPARATE OPINION:

               I concur with the majority opinion and write separately to express my

concern over the lack of developing law governing the relationship social media

companies have with their users and the general public; the scope of duty social

media companies may, or may not, owe to their users; and whether public safety

outweighs a company’s bottom line. First, it appears to me that there is a duty.

Going back to Justice Cardozo’s well-known decision in Palsgraf v. Long Island R.

Co., 248 N.Y. 339, 162 N.E.99 (May 29, 1928), the issue of duty is central to the

evolution of modern tort law. “The risk reasonable to be perceived defines the duty

to be obeyed, and risk imports relation; it is risk to another or to others within the

range of apprehension.” Id. at 343.

               The law of torts is elastic, and the concept of “duty,” as related to

liability in torts, expanded as society advanced. For example, in Paugh v. Hanks, 6

Ohio St.3d 72, 451 N.E.2d 759 (1983), the Ohio Supreme Court recognized for the

first time negligent infliction of serious emotional distress as a viable cause of action.

      While some may view our decision today as an unsettling quantum leap
      into this difficult area of the law, the situation is one of paramount
      necessity in fitting the law to the dynamics and nuances of modern
      twentieth century society. We view our decision today as a bold and
      promising step in ensuring an individual’s right to emotional
      tranquility which is redressable in an action against a blameworthy
      defendant for the negligent infliction of serious emotional distress.

Id. at 74. See also Dillon v. Legg, 68 Cal.2d 728, 747, 441 P.2d 912 (Cal. 1968) (one

who observes the accident of a loved one is “granted recovery because she was in the

‘zone of danger’ * * *”); Greenman v. Yuba Power Prods., Inc., 377 P.2d 897 (Cal.
1963) (establishing strict liability for dangerously defective products); Yates v.

Mansfield Bd. of Edn., 102 Ohio St.3d 205, 2004-Ohio-2491, 808 N.E.2d 861

(noting that R.C. 2151.421 imposes a mandatory duty to report suspected child abuse

on those with special relationships with children); Randi W. v. Muroc Joint Unified

School Dist., 14 Cal.4th 1066, 1081, 929 P.2d 582 (Cal.1997) (“the writer of a letter

of recommendation owes to third persons a duty not to misrepresent the facts * * *

if making these misrepresentations would present a substantial, foreseeable risk of

physical injury to the third persons”).

               Traditionally, a duty of care did not include a duty to protect third

parties. See generally, Hill v. Sonitrol of Southwestern Ohio, 36 Ohio St.3d 36, 521

N.E.2d 780 (1988). However, looking through the lens of foreseeability, if the

defendant has a “special relationship” with either the bad actor or the person in

danger, a legal duty may arise. See Simpson v. Big Bear Stores Co., 73 Ohio St.3d

130, 652 N.E.2d 702 (1995).

               “[O]ne of the single most celebrated cases in the recent history of

American tort law” is Tarasoff v. Regents of Univ. of California, 17 Cal.3d 425, 439,

551 P.2d 334 (1976). Peter F. Lake, Article: Revisiting Tarasoff, 58 Alb.L.Rev. 97,

97 (1994). Tarasoff recognized the special relationship between a psychotherapist

and his or her patient, and established a duty on psychotherapists to protect

potential victims from dangerous patients. “Once a therapist does in fact determine,

or under applicable professional standards reasonably should have determined, that
a patient poses a serious danger of violence to others, he bears a duty to exercise

reasonable care to protect the foreseeable victim of that danger.” Tarasoff at 439.

               Public policy and public opinion shape the concept of what

constitutes a special relationship in terms of imposing a legal duty.

      Accordingly, there is no more magic inherent in the conclusory term
      “special relation” than there is in the term “duty.” Both are part and
      parcel of the same inquiry into whether and how the law should
      regulate the activities and dealings that people have with each other. As
      society changes, as our sciences develop and our activities become
      more interdependent, so our relations to one another change, and the
      law must adjust accordingly. “Duty” is not a rigid formalistic concept
      forever embedded in the standards of a simplistic yesteryear. Relations
      perhaps regarded as tenuous in a bygone era may now be of such
      importance in our modern complicated society as to require certain
      assurances that risks associated therewith be contained. These
      principles do not shed their inherent flexibility when applied in the
      context of a defendant’s duty to control the violent conduct of a third
      person.

Estates of Morgan v. Fairfield Family Counseling Ctr., 77 Ohio St.3d 284, 298, 673

N.E.2d 1311 (1997). See also Prosser & Keeton, Law of Torts, Section 55, 357-358

(5th Ed., 1984) (‘“duty’ is not sacrosanct in itself, but only an expression of the sum

total of those considerations of policy which lead the law to say that the particular

plaintiff is entitled to protection”); D. Prosser, Palsgraf Revisited, 52 Mich.L.Rev. 1,

15 (1953) (“These are shifting sands, and no fit foundation. There is a duty if the

court says there is a duty; the law, like the Constitution, is what we make it”).

               The Ohio Supreme Court has held that “[s]uch a ‘special relation’

exists when one takes charge of a person whom he knows or should know is likely to

cause bodily harm to others if not controlled.” Littleton v. Good Samaritan Hosp.
& Health Ctr., 39 Ohio St.3d 86, 92, 529 N.E.2d 449 (1988). Turning to the case at

hand, the extent to which social media companies “take charge” of their users is

unknown at this time. However, as the oft-quoted saying goes, “negligence is in the

air.” See Dipayan Ghosh and Ben Scott, Facebook’s New Controversy Shows How

Easily Online Political Ads Can Manipulate You, Time Magazine (Mar. 19, 2018)

https://time.com/5197255/facebook-cambridge-analytica-donald-trump-ads-

data/ (accessed Sept. 24, 2020) (“The real story is about how personal data from

social media is being used by companies to manipulate voters and distort democratic

discourse”); Robert Creamer, Massive Facebook influence on public opinion makes

its ad policy a serious election threat, USA Today (Jan. 22, 2020) https://www.

usatoday.com/story/opinion/2020/01/22/facebook-political-ads-policy-danger-

ous-for-democracy-column/4529880002/ (accessed Sept. 24, 2020) (Facebook

“has massive monopoly power to influence public opinion”).

              In fact, social media is becoming so influential that being a social

media influencer is now a profession. See Jianming Jyu v. Ruhn Holdings Ltd., N.

Y. S.Ct., N. Y. Cty. No. 655420/2019, 2020 N. Y. Misc. LEXIS 2250 (Apr. 22, 2020)

(defining “social media influencers” as “individuals who create content on social

media platforms such as Facebook, YouTube, Tik Tok, and Instagram with the hope

of garnering a large public following [and] who are paid to promote, market, and

advertise products and services to their fans and followers”). Recently, Mark

Zuckerberg, who is Facebook’s CEO, admitted that “Facebook made a mistake in not

removing a militia group’s page earlier this week that called for armed civilians to
enter Kenosha, Wisconsin, amid violent protests after police shot Jacob Blake * * *.”

Christopher Rugaber, Zuckerberg says Facebook erred in not removing militia

post, ABC News (August 29, 2020) https://abcnews.go.com/ Business/

wireStory/zuckerberg-facebook-erred remov-ing-militia-post-72702521 (accessed

Sept. 24, 2020).

              As a matter of policy, public safety should be of primary concern,

which is why we have tort law. I truly do not see Facebook’s issue. It had information

of a potential crime. By acting it might have saved a life. Of course, we will never

know, but that is why we give individuals their day in court.

              I fully agree with the majority opinion that “[t]his case arises from

disturbing facts [stemming] from the senseless murder of Robert Godwin, Sr.,

* * *.” Although the law may not be ready to hold Facebook accountable in the

instant case, from a moral point of view, it is hard to ignore “the principle that for

every wrong a remedy must exist * * *.” Hull v. Cleveland, 79 Ohio App. 87, 91, 70

N.E.2d 137 (8th Dist. 1946). Only when legal and moral duty diverge can courts hear

a call for movement and reform.